Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASON FOR ALLOWANCE
Claims 1-3 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record and to Examiner’s knowledge does not suggest or render obvious a processing method of wafer having, a front surface side, a functional layer that forms a plurality of devices disposed in a plurality of regions marked out by a plurality of streets, particularly characterized by a processing distortion removal step of supplying a gas in a plasma state to the back surface side of the wafer from the back surface side of the wafer and removing processing distortion formed in the back surface side and side parts of the plurality of device chips, detailed in claim 1.
The closest prior art of record and to Examiner’s knowledge does not suggest or render obvious a processing method of a wafer having , on a front surface side, functional layer that forms a plurality of devices disposed in a plurality of regions marked out by a plurality of streets, a processing distortion removal step of supplying gas in a plasma state to the back surface side of the wafer from the back surface side of the wafer and removing processing distortion formed in back surface side and side parts of the plurality of device chips, details in claim 2.
The closest prior art of record and to the Examiner’s knowledge does not suggest or render obvious a processing method of a wafer having on a front surface side, a functional layer that forms a plurality of devices disposed in a plurality of regions marked out by a plurality of streets, particularly characterized by a processing distortion removal step of supplying a gas in a plasma state to the back side of the wafer from the back surface side of the wafer, and removing processing distortion formed in the back surface side and side parts of the plurality of device chips, wherein a heat affected layer formed around the laser processed grooves in removed in the processing distortion removal step, as detailed in claim 3.

The closest prior art of record, Nomaru (US PGPub 2015/0072506, hereinafter referred to as “Nomaru”) teaches in figures 1A-4C and 8-9D and corresponding text, a processing method of a wafer (2) having, on a front surface side (20a), a functional layer (21) that forms a plurality of devices (22) disposed in a plurality of regions marked out by a plurality of streets (23), the processing method comprising: 
a laser processing step of forming laser processed grooves (24) along the streets (23) while removing the functional layer (21) along the streets (23) by irradiating (42) the front surface side of the wafer (2) with a laser beam (42) having absorbability with respect to the wafer (2) along the streets (23), (figures 3-4C; [0029-0034]); 
a cut groove (27) forming step of forming cut grooves (27) with a depth that exceeds finished thickness of the wafer (2) inside the laser processed grooves (24) along the streets (23) by cutting the front surface side of the wafer (2) along the streets (23) by a cutting blade thinner (523) than width of the laser processed grooves (24), (figures 8-9D; [0067-0075]); 
a protective component sticking step of sticking a protective component (211) to the front surface side (20a) of the wafer (2) after execution of the cut groove (24) (the examiner views that portions of the (211) layer remain on the top and side portions of the layer cut portion after the laser processed grooves (24)) forming step (figure 4A-4C; [0032-0035]); 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STANETTA D ISAAC/Examiner, Art Unit 2898                                                                                                                                                                                                        July 13, 2022

/JULIO J MALDONADO/Supervisory Patent Examiner, Art Unit 2898